                  Michael Faillace & Associates, P.C.
                                     Employment and Litigation Attorneys

   60 East 42nd Street, Suite 2020                                           Telephone: (212) 317-1200
   New York, New York 10165                                                   Facsimile: (212) 317-1620
   jmccartney@faillacelaw.com
                                                                               USDC SDNY
                                                                               DOCUMENT
                                                  July 13, 2021                ELECTRONICALLY FILED
                                                                               DOC #:
                                                                               DATE FILED: 7/14/2021
   VIA ECF
   Hon. Mary Kay Vyskocil
   United States District Judge
   United States District Court
   40 Foley Square
   New York, NY 10007


          Re:                        Ortega Almonte et al v. Hurricane Strauss Inc. et al
                                     Case No.:    1:19-cv-06104


   Dear Judge Vyskocil:

           This office represents Plaintiffs in the above-named matter. On June 21, 2021 the Court
   entered an order requiring the parties to submit a joint letter regarding the fairness of the proposed
   settlement in this case. The settlement agreement has been drafted and executed by the defendants;
   however, the plaintiffs have not yet been able to come into the office to execute the agreement. We
   respectfully request an extension of time of two weeks, until July 27, 2021, to submit the settlement
   agreement for the Court’s review.

           There have been no previous requests for an extension of time. Defendants consent to this
   extension.

          We thank the Court for the time and attention devoted to this matter.



                                                         Respectfully submitted,

                                                         By: /s/ James W. McCartney
                                                             James W. McCartney, Esq.


GRANTED. However, counsel is reminded that, pursuant to the Court's Individual Practices, any
request for extensions of deadlines must be requested at least 72 hours in advance of the deadline. This
request is untimely. Counsel's continued noncompliance with the Court's rules may result in sanctions.
SO ORDERED.
                                                   7/14/2021
